OPINION
BUSSEY, Judge:
Dorothy Clayton, appellant, was convicted in the Municipal Court of Record of the City of Oklahoma City, Case No. 87-4341361, for the crime of “Zoning Violation —Operating business in AA zone.” The court, sitting without a jury, fined the appellant one-hundred ($100.00) dollars plus costs. From this judgment and sentence, appellant appeals to this Court.
A recitation of the facts is unnecessary in that we find this cause requires reversal.
In her brief, the appellant asserts as error the City’s failure to include in the record the ordinance under which she was charged and convicted. Initially, we note that 11 O.S.Supp.1985, § 14-110 does not *842require such procedure. Although we believe that the inclusion of applicable ordinances in the record is the better practice, § 14-110 requires only that a municipality deposit a copy of its penal ordinances in the county law library of the county wherein the municipality is located.
Title 11 O.S.Supp.1985, § 14-110 further provides that “[o]rdinances which have been compiled and filed in accordance with this section shall be judicially noticed in all court proceedings.” In interpreting this language, we hold that the Court of Criminal appeals is required to take judicial notice of municipal ordinances only where there is proof in the record that the same have been compiled and filed in accordance with Section 14-110. After a thorough review of the record before us, we find no such proof. Accordingly, this cause is REVERSED and REMANDED with instructions to DISMISS.
BRETT, P.J., and PARKS, J., concur.